DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (U.S. 10,323,831) in view of Deighton (U.S. 7,470,036).
Regarding claim 1, Harvey teaches a battery powered lighting device configured to be releasably attached to an aerial work platform in the form of a lift bucket having solid sidewalls and an upper lip extending from uppermost portions of the sidewalls (see fig. 1), the lighting device comprising: 
a main housing (main housing 14) comprising: 
a battery mount (battery support portion 30) configured to mount a battery to power the lighting device, a first securing surface (support surface 78) configured to engage a surface of a sidewall or the upper lip of the lift bucket, and an upper housing portion  (handle 18) configured to be located above the upper lip of the lift bucket with the first securing surface engaged against a surface of a sidewall or the upper lip of the lift bucket; a securing member comprising a second securing surface (surface of inside of handle 22), the securing member extending from the upper housing portion to locate the second securing surface to engage a surface of a sidewall or the upper lip of the lift buck on an opposite side from a surface of the sidewall or the upper lip engaged by the first securing surface (see fig. 8); and 
a main light (light assemblies 26) mounted to the main housing to pivot about a first axis relative to the main housing between a lower position wherein the main light is positioned below the upper housing portion (see fig. 1).
Harvey does not teach that the light portions may pivot to an upper position wherein the main light is positioned above the upper housing portion.
Deighton teaches a mainlight mounted to the main housing to pivot about a first axis relative to the main housing between a lower position wherein the main light is positioned below the upper housing and an upper position wherein the main light is positioned above the upper housing portion (see fig. 1, fig. 2, telescoping pole with mountings 42, 44 allow the light to be extended above the main housing or below the main housing). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have mounted the light sources of Harvey onto a telescoping pole as taught by Deighton to allow a much greater flexibility of illumination as taught by Deighton. The lights would be capable of being moved closer, further, above or below the housing instead of just their angle being adjustable. 
Regarding claim 2, Harvey teaches that the second securing surface is aligned opposite the first securing surface.

Regarding claim 3, Harvey teaches that the main light is an array of light emitting diodes (see col. 3 lines 4-6).

Regarding claim 4, Deighton teaches that the main light is further mounted to move relative to the main housing between at least a forward facing position and a sideward facing position with the main light located in the lower position and with the main light located in the upper position (see col. 3 lines 19-22 anchorage 46 allows turning, also shown in fig. 1 and 2, figure 4).

Regarding claim 5, Deighton teaches that the main light is further mounted to pivot relative to the main housing about a second axis between a forward facing position and a sideward facing position (main light can twist) .

Regarding claim 6, Harvey teaches that the battery mount comprises a compartment that encloses a battery mounted in the battery mount (door 58 closes compartment).
Regarding claim 7, Harvey teaches that the battery mount comprises a releasable connection to allow a battery to be releasably connected to the lighting device (battery pack).

Regarding claim 8, Harvey teaches further comprising a battery mounted in the battery mount and operably connected to power the light device.
Regarding claim 9, Harvey teaches that the securing member is mounted to the upper housing portion to move between: an open position wherein a sidewall or the upper lip of the lift bucket can be inserted between the first and second securing surfaces, and a clamping position wherein the sidewall or the upper lip is clamped between the first and second securing surfaces with the upper housing portion located above the lip of the lift bucket (see fig. 4).
Regarding claim 10, Harvey teaches a battery powered lighting device configured to be releasably attached to an aerial work platform in the form of a lift bucket having sidewalls and an upper lip extending from uppermost portions of the sidewalls, the lighting device comprising: 
a main housing (main body see fig. 1) comprising: 
a battery mount (30) configured to mount a battery to power the lighting device, 
a first clamp surface (78) configured to engage a sidewall or the upper lip of the lift bucket, and 
an upper housing portion (18) configured to be located above the upper lip of the lift bucket with the first clamp surface engaged against a sidewall or the upper lip of the lift bucket;
 a clamp member comprising a second clamp surface (handle 22, with interior clamping surface), the clamp member mounted to the upper housing portion to move between an open position wherein a sidewall or the upper lip of the lift bucket can be inserted between the first and second clamp surfaces and a clamping position wherein the sidewall or the upper lip is clamped between the first and second clamp surfaces with the upper housing portion located above the lip of the lift bucket Manually clamped); and 
a main light (26) mounted to the main housing to pivot relative to the main housing about a first axis between a lower position wherein the main light is positioned below the upper housing portion.
Harvey does not teach that the main light can pivot to an upper position wherein the main light is positioned above the upper housing portion.
Deighton teaches a mainlight mounted to the main housing to pivot about a first axis relative to the main housing between a lower position wherein the main light is positioned below the upper housing and an upper position wherein the main light is positioned above the upper housing portion (see fig. 1, fig. 2, telescoping pole with mountings 42, 44 allow the light to be extended above the main housing or below the main housing). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have mounted the light sources of Harvey onto a telescoping pole as taught by Deighton to allow a much greater flexibility of illumination as taught by Deighton. The lights would be capable of being moved closer, further, above or below the housing instead of just their angle being adjustable. 


Regarding claim 11, Harvey teaches that the main housing further comprises a forward portion extending forward and upward from the first securing surface to the upper housing portion to form a rearwardly opening u-shaped channel (see fig. 2, portion that connects 18 with main body).


Regarding claim 13, Deighton teaches that the main light is further mounted to move relative to the main housing between at least a forward facing position and a sideward facing position with the main light located in the lower position and with the main light located in the upper position (see col. 3 lines 19-22 anchorage 46 allows turning, also shown in fig. 1 and 2, figure 4).

Regarding claim 14, Deighton teaches that the main light is further mounted to pivot relative to the main housing about a second axis between a forward facing position and a sideward facing position (main light can twist) .
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 12 recites, inter alia, “the main light is mounted to the forward portion to pivot about the first axis between the lower position and the upper position.” The limitation, in view of the specific structure of the forward portion put forth in claim 11, is not taught by the prior art. Clamping light structures are well known in the art, however most teach the light source being located at the top of the clamp, or on the upper housing as defined, see Sergyeyenko (2020/0300446) or Passno (U.S. 6,379,023). I.e. these structures are formed on the portion connecting the two clamping surfaces, not on a forward portion or the main housing. 
Prior art that teaches the main light being mounted to the main housing, Harvey as noted above, teaches that the lights are ultimately mounted by a rear portion of the main housing. As such it would not be desirable to mount the lights of Harvey to the connecting portion between upper housing 18 and the main housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875